DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 15, 18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As amended, claim 15 recites that a “ratio of a largest dislocation density to a smallest dislocation density in the main surface is 100 times or less.”  However, since the dislocation density is measured as the number of dislocations per unit area, the measured density is necessarily dependent on the size of the area that is measured.  As an example, the density of a cluster of just two dislocations is dependent on the size of the area used to make the measurement.  If the measured area around the dislocations is 2 cm2, then the dislocation density is 1 per cm2, but if the measured area used is just 0.5 cm2, then the dislocation density is 4 per cm2 which is four times higher for the same number of dislocations.  Accordingly, since neither the specification nor the claims as filed clearly identify how the dislocation density is measured in different areas on the substrate surface in order to identify a “largest” and “smallest” dislocation density it is unclear how a ratio of a largest to a smallest dislocation density can be measured such that a ratio of 100 times or less is obtained.  Moreover, in practical terms the “smallest” dislocation density would always be an area which has zero dislocations and from a mathematical standpoint the ratio cannot be a number divided by zero.  Since the metes and bounds of patent protection sought cannot be readily ascertained, claim 15 is therefore considered to be indefinite.  Dependent claims 18 and 21-24 are similarly rejected due to their dependence on claim 15.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 15, 18, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (hereinafter “D’Evelyn”) in view of U.S. Patent Appl. Publ. No. 2011/0256693 to D’Evelyn, et al. (“D’Evelyn II”).  
Regarding claim 15, D’Evelyn teaches a crystal substrate which is a substrate comprising a single crystal of group III nitride (see, e.g., the Abstract, Figs. 1-10, and entire reference, including specifically Fig. 1a and ¶¶[0017]-[0023] which teach a single crystal GaN substrate (101)), having
a diameter (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach a GaN single crystal (101) having a diameter of 150 mm (5.9 inches) or more), and
in which c-plane of the single crystal is curved in a concave spherical shape toward inside of the substrate, when a main surface of the substrate is viewed from +c side with a radius of curvature of 15 m or more (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the nitride single crystal (101) has a radius of curvature of greater than 100 meters on the Ga-polar (0001) plane), 
the c-plane of the single crystal has a constant radius of curvature in a region of 80% or more of an area of the main surface viewed in plan view (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which necessarily includes or, alternatively, would be reasonably expected to include substantially the entirety (i.e., 100%) of the first surface (105) since the first surface (105) is described and illustrated as being substantially smooth and continuous; consequently, the disclosed radius of curvature necessarily comprises or would be reasonably expected to comprise more than 80% of the first surface (105) as claimed).  
D’Evelyn does not explicitly teach that the substrate consists of a single domain having a diameter of 4 inches or more and wherein a ratio of a largest dislocation density to a smallest dislocation density in the main surface is 100 times or less.  However, in Figs. 1-5 and ¶¶[0028]-[0043] as well as elsewhere throughout the entire reference D’Evelyn II teaches an analogous embodiment of a method for the homoepitaxial growth of single crystal GaN substrate.  In one embodiment this is achieved by initially growing a boule (120) on a seed crystal (110) and then separating the boule (120) from the seed crystal (110) in order to obtain a GaN single crystal having a uniform threading dislocation density of less than 105 cm-2.  A proto-seed (130) having a predetermined crystallographic orientation is sliced from the boule (120) as shown in Fig. 1a.  In Fig. 3 the proto-seed (330) is then used as a seed crystal for ammonothermal growth under conditions favoring growth in the a-direction which results in the formation of a-wings (340) and (350).  The a-wings (440) and (450) are separated from the proto-seed (430) in Fig. 4 and are again used as a seed crystal (540) for ammonothermal regrowth favoring growth in the a-direction as in Fig. 5.  As detailed in ¶¶[0040]-[0043] this yields a rhombus single crystal (570) having a longest lateral dimension of up to 300 mm (i.e., 11.8 inches), a uniform c-plane dislocation density of 10 to 105 cm-2, a uniform a-plane dislocation density that is greater by a factor of 10 to 100, a crystallographic radius of curvature of greater than 50 meters and an x-ray diffraction FWHM that is less than 20 arc-sec.  The presence of a uniform dislocation density on the main surface (i.e., the a- or c-plane) necessarily means that a ratio of a largest to a smallest dislocation density is substantially one since the dislocations are uniformly dispersed across the surface.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn II and would readily recognize that GaN single crystal substrates which consist of a single domain with a radius of curvature of 15 m or more and a ratio of largest to smallest dislocation density of 100 times or less may be produced by performing ammonothermal growth on one of the single domain GaN seed crystals (101) utilized in D’Evelyn with the motivation for doing so being to produce a higher quality and larger sized GaN single crystal comprised of a single domain with a lower and more uniform dislocation density for the production of higher quality electronic and optoelectronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 18, D’Evelyn and D’Evelyn II teach that both a radius of curvature of the c-plane of the single crystal in a-axis direction and a radius of curvature of the c-plane of the single crystal in m-axis direction are 15 m or more (see specifically Fig. 1a and ¶[00017] of D’Evelyn which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] of D’Evelyn which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters; alternatively, see ¶[0040] of D’Evelyn II which teach a GaN crystal having a radius of curvature of greater than 50 m which, due to the occurrence of homoepitaxial growth via the ammonothermal method, necessarily means or would be reasonably expected to mean that the radius of curvature in the a-axis and m-axis directions is also greater than 50 m).  
Regarding claim 22, D’Evelyn and D’Evelyn II teach that a largest dislocation density a largest dislocation density in the main surface is 3×106 / cm2 or less (see, e.g., Fig. 1a and ¶¶[0017]-[0023] of D’Evelyn which teach that the largest dislocation density on the (0001) plane may be greater than about 106 cm-2 which necessarily includes or would be reasonably expected to include a concentration at 106 cm-2 which falls within the claimed range).  Alternatively, even if it is assumed arguendo that D’Evelyn does not teach that a largest dislocation density in the main surface is 3×106 / cm2 or less, producing a Group III nitride crystal with a dislocation density within the claimed range would have been obvious in view of the teachings of D’Evelyn II.  As noted supra with respect to the rejection of claim 15, in ¶¶[0040]-[0043] D’Evelyn II teaches that the resulting rhombus single crystal (570) in Fig. 5 exhibits a uniform c-plane dislocation density of 10 to 105 cm-2.  Thus, when performing the method of D’Evelyn II using a seed crystal from the method of D’Evelyn would yield a GaN crystal having a largest dislocation density on the main surface of 3×106 / cm2 or less.  
Regarding claim 23, D’Evelyn does not explicitly teach that a radius of curvature of the c-plane of the single crystal in a-axis direction is different from a radius of curvature of the c-plane of the single crystal in m-axis direction.  However, in at least ¶[0018] D’Evelyn teaches that the surface (105) of the GaN crystal (101) has a crystallographic orientation that is miscut from the (0001) Ga-polar face by between 0.01 to 5 degrees.  Thus, when GaN homoepitiaxial growth is performed on a 0.01 to 5 degree miscut GaN(0001) single crystal substrate (101) using the method of D’Evelyn II in order to produce a GaN crystal having a diameter of at least 4 inches and a radius of curvature of 50 m or more, the radius of curvature of the c-plane in an a-axis direction will necessarily be different from the radius of curvature in the m-axis direction.  This is necessarily the case because ¶[0102] of the instant application teaches that “the radius of curvature of the c-plane in the seed substrate 21 is different between the a-axis direction and the m-axis direction due to the inclination of the center off-angle.”  
Regarding claim 24, D’Evelyn and D’Evelyn II teach that each of the radius of curvature of the c-plane of the single crystal in a-axis direction and the radius of curvature of the c-plane of the single crystal in m-axis direction is 25 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters; alternatively, see ¶[0040] of D’Evelyn II which teach a GaN crystal having a radius of curvature of greater than 50 m which, due to the occurrence of homoepitaxial growth via the ammonothermal method, would necessarily means or would be reasonably expected to mean that the radius of curvature in the a-axis and m-axis directions is also greater than 50 m).  

Response to Arguments
Applicants’ arguments filed May 27, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2011/0256693 to D’Evelyn, et al. (“D’Evelyn II”) has been introduced in place of Koukitu to teach a GaN single crystal having a diameter of greater than 4 inches, radius of curvature of greater than 15 m, and a uniform dislocation density which necessarily yields a largest to smallest dislocation density ratio of 100 or less.  When the dislocation density is uniform the ratio is necessarily a value of one as the “largest” and “smallest” values for the dislocation density are substantially the same.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714